Citation Nr: 0920516	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-27 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



WITNESS AT HEARING ON APPEAL

The appellant







ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The Veteran had active military service from November 1944 to 
August 1971, including service from February to May and 
August to November, 1965, in Vietnam.  The Veteran died in 
December 1994.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

In July 2008 the appellant testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Manila.  The 
transcript of that hearing is of record.

The appellant seeks compensation as the Veteran's surviving 
spouse on the grounds that the Veteran died from pneumonia 
secondary to metastasized cancers that were in turn secondary 
to Agent Orange exposure.  A death certificate, an autopsy 
report, and a "Statement and Rationale on the Cause of 
Death" prepared by the "Medico-Legal Officer" that 
performed the autopsy, indicate that the Veteran died in 
December 1994 as a result of massive hypostatic pneumonia.  
Underlying cause of death was status post vertebral cancer 
operation.  

The Veteran was not service-connected at the time of his 
death; however, his lengthy military career included service 
in Vietnam and service at the site of an underwater nuclear 
detonation (Operation DOMINIC I) requires that the provisions 
of 38 C.F.R. § 3.309(d) and (e) be considered to see if 
service connection was in fact warranted.  In this regard, 
the Board notes that the report of a November 11, 1994, ct 
scan of the thoracic and lumbar spines includes the following 
remarks:  

Prime consideration would be spine 
metastasis / multiple myeloma.  Cannot 
totally exclude TB.  

A "Medical Certificate" from a treating physician dated 
December 21, 1994, reads as follows:

This is to certify that [the Veteran]  . 
. . has been examined and treated by the 
undersigned from . . . to . . . w/a dx 
[with a diagnosis] metastatic carcinoma 
to the spinal column T11 T12 L1 L2 w/ 
paralysis of both lower extremities; s/p 
spine surgery ADSF L1 Nov. 26, 1994.  At 
present pt [patient] is still confined in 
bed.

Although the death certificate shows cause of death as 
massive hypostatic pneumonia status post vertebral cancer 
operation, it is unclear, based on the above evidence, 
whether the Veteran's cancer evolved in the spine or 
metastasized from some other location.  It is also unclear 
whether the Veteran may have had multiple myeloma and, if so, 
whether this disorder caused or contributed to cause the 
Veteran's death.  The evidence is thus inadequate for a 
decision in this matter.  Remand for review by a VA physician 
and a medical opinion regarding the etiology of the Veteran's 
vertebral cancer is thus warranted.  38 C.F.R. § 3.326.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Send the claims file for a review and 
opinion by an appropriate VA physician.  
The physician is requested to opine as to 
the etiology of the Veteran's vertebral 
cancer.  The physician is specifically 
requested to opine with regard to each of 
the following:

*	whether the Veteran's vertebral cancer 
evolved in the spine; 
*	whether the Veteran's vertebral cancer 
metastasized from some other cancerous 
location; 
*	whether the Veteran had multiple 
myeloma and, if so, whether this 
disorder caused or contributed to 
cause the Veteran's death.  

The entire claims file must be made 
available to, and reviewed by, the 
examiner.  

A complete rationale for all opinions 
proffered must be included in the report 
provided.

2.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
appellant and her representative must be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




